              DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS & ST. JOHN


  UNITED STATES OF AMERICA,

                     Plaintiff,
                     v.
                                             Civ. No. 10-48
  GOVERNMENT OF THE VIRGIN ISLANDS, VIRGIN
  ISLANDS PORT AUTHORITY, VIRGIN ISLANDS
  WASTE MANAGEMENT AUTHORITY, JOSEPH
  HODGE, ZULMA HODGE,

                   Defendants.



ATTORNEYS:
Mark Gallagher
Rachel Evans King
United States Department of Justice
Washington, DC
     For the plaintiff United States of America,

Grethchen Shappert
Joycelyn Hewlett
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the plaintiff United States of America,

Ian Clement
Pamela R. Tepper
V.I. Department of Justice
St. Thomas, V.I.
     For the defendant Government of the Virgin Islands.

Robert Goldsmith
Law Office of Marjorie Rawls Roberts, P.C.
St. Thomas, U.S.V.I.
     For the Virgin Islands Waste Management Authority.
United States v. Government of the Virgin Islands
Civ. No. 10-48
Page 2

                                    ORDER

     On September 26, 2018, the Court held an evidentiary

hearing in this matter. The Interim Executive Director of the

Virgin Islands Waste Management Authority (“VIWMA”), Adrian

Taylor, did not attend the hearing. VIWMA represented that

Taylor was unavailable because he was needed in St. Croix to

address a fire at the Anguilla landfill that had erupted hours

before the scheduled quarterly hearing. In Taylor’s absence

VIWMA personnel were unable to provide meaningful testimony with

respect to the status of the landfills at the center of this

case, including the Anguilla landfill that had erupted in fire

at that time.

     At the conclusion of that hearing, the Court held a post-

hearing conference in chambers. At that conference, the Court

highlighted the benefits of continuity in resolving the issues

surrounding the Consent Decree in this case. The parties

addressed the frequent turnover of the management team at VIWMA—

including 3 different executive directors in less than a 6 month

period. Given that backdrop, the parties agreed that there was

utility in providing the Court with prompt notice of significant

developments at VIWMA, including changes in key personnel

positions. The parties agreed to submit proposals addressing the
United States v. Government of the Virgin Islands
Civ. No. 10-48
Page 3

manner and means by which such notice could be provided to the

Court.1

     The Court also discussed the need for a follow-up hearing

to address the status of the landfills, including the September

26, 2018, fire at the Anguilla landfill.

     The premises considered, it is hereby

     ORDERED that the parties’ briefs regarding the manner and

means by which prompt notice of key changes at VIWMA would be

provided to the Court shall be FILED no later than 7:00 P.M. on

October 3, 2018; it is further

     ORDERED that an evidentiary hearing in this matter is

SCHEDULED to begin promptly at 9:45 A.M. on October 11, 2018.




                                                      S\________________
                                                         Curtis V. Gómez
                                                         District Judge




1 At the status conference, the Court indicated that briefs on the topic
should be filed no later than 3:00 P.M. on September 3, 2018. At that time,
no briefs were filed.
